Title: From Benjamin Franklin to John Waring, 17 February 1758
From: Franklin, Benjamin
To: Waring, John


Reverend Sir
Craven Street, Feb. 17. 1758
I beg Pardon for not answering sooner your Favour of the 16th past. I unluckily mislaid it just after it came to hand, and was in daily Expectation of finding it. It is now before me; and I am of Opinion that for £30 a Year, Sterling, a good Master might be procur’d that would teach 40 Negro Children to read; I think he could scarce do his Duty to a greater Number without an Assistant. But as the School may not probably be so large for some time, and if they were taught some useful Thing besides Reading it might be an Encouragement to Masters and Mistresses to send them. I think a Mistress might be best to begin with, who could teach both Boys and Girls to read, and the Girls to knit, sew and mark; a good One might be had, I believe, for about £20 Sterling, that would well instruct in this Way about 30 Scholars. And when the School becomes so numerous as to make a Division necessary, then a Master may be procured for the Boys, and the Mistress retained for the Girls; the whole Charge not exceeding £50 Sterling per Annum for 60 or 70 Children.
This whole Charge, however, it is not necessary that the Associates should pay. If they set the School on foot and engage for the Salaries, it will be sufficient. Most of the Owners of Negro Children are able to pay for their Schooling, and will be willing if they like the Design, see it well manag’d, and find it useful. The Persons you intrust as Visitors of the School (suppose the Minister, with the Assistance of the Church Wardens and Vestry) may appoint the School-master or Mistress, agree with and pay them, receive what can be obtain’d for the Schooling, and draw on the Associates only for the Deficiency. The Accounts should be fairly stated and laid before you from time to time, perhaps quarterly: A Year or two’s Trial will show you what is to be expected from this Undertaking, and I hope it may, at a small Expence, afford you much Satisfaction.
I find by the enclosed, which I lately receiv’d from Philadelphia, that your Letter to me, concerning Mr. Wheatly’s Will, being receiv’d in my Absence, was communicated by my Wife to James and Mary Hunter. I do not think it prudent to deliver the Money to the Parents for the Use of the Children, having no Opinion of their Management; but shall apply Part of it to the Binding the Boys Apprentices to Trades, and the Remainder, with the Interest in the mean time arising, towards purchasing Tools and Stock when they come to act for themselves. I believe the eldest Boy may be now fit to go Apprentice, and shall by the next Ship write to a discreet Friend to get him a good Place, and take some Care of the other’s Schooling. With great Respect, I am, Revd. Sir, Your most obedient and most humble Servant
B Franklin
P.S. Whenever it is convenient to you, the Legacy may be paid into the Hands of my Banker, Mr. Henton Brown in Lombard Street, and I will give you the proper Discharge.
 Addressed: To / The Reverend Mr J. Waring / in Woodstreet / Spital Fields
